Bullard, J.,

delivered the opinion of the court.
The appellant has not brought this case before us in such a way, as to enable us to examine the judgment pronounced below. ■ Although both the judge and the clerk certify, that the record contains all the testimony adduced on the trial of the rule, it contains in fact -neither a statement of facts nor testimony taken down on the trial, nor even an answer to the rule, nor a bill of exceptions. We are left to gather the facts from the opinion of the judge.
It is, therefore, ordered, that the appeal be dismissed, with costs.